Citation Nr: 1726329	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-00 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include sensitivity to sunlight.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right foot disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for the claimed disabilities.

The Veteran testified at a videoconference hearing before the undersigned in February 2017, and a transcript of that hearing is of record.

The Board notes that in October 2013, the Veteran initiated appeals of service connection for diabetes mellitus, erectile dysfunction, neuropathy of the bilateral upper and lower extremities, hypertension, and prostate cancer residuals, which were denied in a June 2013 rating decision.  The Veteran withdrew his notice of disagreement in December 2013, and then requested to reinstate the notice of disagreement in July 2014.  In a November 2014 letter, the Veteran was notified that the request to reinstate the notice of disagreement was untimely.  A Statement of the Case (SOC) on the issue of whether the request to reinstate the prior withdrawn notice of disagreement was timely was issued in April 2016, and the Veteran did not perfect an appeal of the issue by filing a substantive appeal (VA Form 9).  As such, this claim is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

With regard to the claim for service connection for an eye disability, the Veteran contends that he first began experiencing problems with his eyes while at Camp Pendleton for desert training.  He indicates that he was given written permission to wear sunglasses due to his sensitivity to the sunlight.  See the February 2017 Board hearing transcript.  The Veteran has not been afforded a VA examination.  Service treatment records (STRs) clearly indicate that the Veteran wore glasses to correct a refractive error (for distance vision).  The Board notes that for purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2016); 38 U.S.C.A. § 1110.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection.

However, STRs are unclear on whether the Veteran had eye problems in addition to a refractive error.  In January 1963, the Veteran was seen for an eye appointment for refraction error and glasses; the treatment record does not specify whether "glasses" included sunglasses.  In a November 1985 annual Reserves examination, the Veteran was noted to wear UVA-corrected lenses.  The Board finds that the Veteran's statements and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a VA eye examination and medical opinion should be obtained.

With regard to the claims for service connection for a low back disability and a right foot disability, the Veteran asserts that these conditions started in service.  He states that while on active duty in Japan in 1961, he fell into an eight-foot deep hole that had been used for human waste, injuring his back and right foot.  He contends that his back and foot continue to ache from the fall.  See the February 2017 Board hearing transcript.  STRs indicate that in December 1961, the Veteran reported falling into a hole the previous night.  He indicated that he hurt his back, and that it continued to hurt when he bent over.  He was given methyl-sal rubs and told to do hot soaks.  In addition, statements were submitted in support of the Veteran's low back and right foot claims by W.G. and J.K., who served with the Veteran in Japan at the time he fell into the hole.  W.G. and J.K. assert that they remember the Veteran falling into a hole and injuring himself.  Finally, the Veteran's spouse, C.K., also submitted a statement indicating that the Veteran hurt his back when he fell into a hole used for human waste, and that his feet also hurt as a result.

The Veteran had a VA examination of his low back in July 2013.  The VA examiner concluded that there was no doubt that a back diagnosis was present, but that it was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that if significant damage occurred in 1961, then a well-documented course of care immediately thereafter would be expected, and there was no evidence thereof.  The examiner also indicated that a motorcycle accident in 1980 was the more likely cause of the back diagnosis, although the Veteran reported that the motorcycle accident did not hurt his back.  The Board finds the medical nexus opinion to be insufficient for adjudication purposes.  The opinion did not contain adequate discussion of evidence or rationale to explain the conclusions.  Moreover, the examiner did not discuss the Veteran's contentions that his low back pain continued since the in-service complaints.  The mere fact that medical records do not establish chronicity is not, in and of itself, a sufficient basis on which to rest a medical conclusion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  As such, the Board finds that finds that a VA medical examination or opinion addendum is necessary.  

Finally, the Veteran has not been afforded a VA examination of his right foot.  The Board finds that the Veteran's statements, the statements received in support of the claim, and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a VA examination and medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA eye examination to determine the nature and likely etiology of any current eye diagnoses.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current eye disability.  

All diagnoses shall be reported.  The examiner should opine on whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye diagnosis is related to incident, injury, or event in active service.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

2.  Contact the VA examiner who conducted the July 2013 VA back examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lower back disability had causal origins in active service, to include as a result of the Veteran's in-service complaints and treatment for low back pain after a fall into a hole in December 1961.

The examiner should specifically address the Veteran's contentions that he has experienced low back pain since the in-service injury, for which he did not seek treatment after discharge from service. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

3.  Schedule the Veteran for a VA right foot examination to determine the nature and likely etiology of any current right foot diagnosis.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed right foot disability.  

The examiner should provide opinions as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any right foot diagnosis is related to incident, injury, or event in active service, to include the December 1961 in-service fall; and

(b) Whether it is at least as likely as not that any current right foot diagnosis is causally related to and/or increased in severity by any low back diagnosis.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




